Per Ouriah.
Tbe relator is sheriff of Oceana county, and presented a bill to respondent for services rendered and expenses incurred in serving a requisition issued by the Governor of the State, and directed to tbe governor of the state of Montana, for tbe apprehension of one Charles E. McClure. Tbe petition sets out that these services were rendered at tbe request of tbe prosecuting attorney of tbe county, and that tbe board of supervisors refused to audit tbe bill. Tbe answer of tbe board sets up that one John Y. Oahill, who was surety on the appearance bond for McClure, undertook to pay relator for bis expenses and services, and that be bad made such payment, and that tbe board so found when tbe bill was presented.
Tbe relator proceeded to hearing without asking that any issue be framed, and, under these circumstances, the answer of respondent must be taken as true. Merrill v. County Treasurer, 61 Mich. 95; Murphy v. Town Treasurer, 56 Id. 505; Hickey v. Supervisors, 62 Id. 100; Post v. Township Board, 63 Id. 324.
Tbe application must be denied, with costs.